Cite as 2015 Ark. 380

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-15-274

JONATHAN BERKS                                      Opinion Delivered October   22, 2015
                                APPELLANT
                                                    APPELLEE’S MOTION TO DISMISS
V.                                                  APPEAL
                                                    [GARLAND COUNTY CIRCUIT
                                                    COURT, NO. 26CR-10-248]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE JOHN HOMER
                                                    WRIGHT, JUDGE

                                                    MOTION DENIED; BRIEFING
                                                    SCHEDULE TO BE SET.


                                          PER CURIAM


       Appellant Jonathan Berks filed a motion in this court to proceed with a belated appeal

of the dismissal of his timely petition under Arkansas Rule of Criminal Procedure 37.1 (2014).

Because Berks was not provided timely notice of an order that disposed of a motion for a ruling

on omitted issues, the motion was granted. Berks v. State, 2015 Ark. 234, 463 S.W.3d 289 (per

curiam). The appellee State has now filed a motion to dismiss the appeal on the basis that Berks

failed to file a brief. We deny the motion.

       Although the State asserts that Berks has failed to timely file his brief, through clerical

error, no briefing schedule was set. Berks has therefore not failed to submit a timely brief, and

our clerk is again directed to set a briefing schedule.

       Motion denied; briefing schedule to be set.